COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                       TELEPHONE
PATRICIA O. ALVAREZ                                                                 (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                       FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                          October 21, 2015

        Nicolas A. LaHood                               Michael D. Robbins
        District Attorney, Bexar County                 Bexar County Public Defender's
        101 W. Nueva, Suite 370                         Office
        San Antonio, TX 78205                           101 W. Nueva, Ste. 370
        * DELIVERED VIA E-MAIL *                        San Antonio, TX 78205-3440
                                                        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-15-00592-CR
               Trial Court Case Number:   2015CR4750
               Style: David Devan Trevino
                      v.
                      The State of Texas

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK

                                                             ______________________
                                                             Cecilia Barbosa
                                                             Deputy Clerk, Ext. 5-3221


        cc: Anthony Cantu (DELIVERED VIA E-MAIL)
        Delcine Benavides (DELIVERED VIA E-MAIL)
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 21, 2015

                                       No. 04-15-00592-CR

                                    David Devan TREVINO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR4750
                         Honorable Raymond Angelini, Judge Presiding


                                         ORDER

        The trial court’s certification in this appeal states, “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” Texas Rule of Appellate Procedure Rule
25.2(d) provides the record in an appeal brought by a criminal defendant must contain a
certification of right to appeal. TEX. R. APP. P. 25.2(d). If the record does not contain a
certification that shows the defendant has a right of appeal, the appeal must be dismissed. Id.

        It is therefore ORDERED this appeal will be dismissed pursuant to rule 25.2(d) of the
Texas Rules of Appellate Procedure unless appellant causes an amended trial court certification
to be filed by November 3, 2015, showing appellant has the right of appeal. See TEX. R. APP. P.
25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).

         All other appellate deadlines are SUSPENDED pending resolution of the certification
issue.



                                                      _________________________________
                                                      Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of